Citation Nr: 1621926	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-38 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to posttraumatic stress disorder (PTSD) and herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A transcript of that hearing is of record.

These matters were previously before the Board in February 2014, at which time the Board remanded the claims for additional development of the evidence of record.  The Board finds that there has been substantial compliance with the remand instructions with respect to the claim for service connection for hypertension.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and COPD are REMANDED to the Agency of Original Jurisdiction.



FINDING OF FACT

The preponderance of the evidence weighs against associating the currently diagnosed hypertension with any incident of service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as secondary to herbicide exposure or to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated August 2008 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  Concerning the issue of entitlement to service connection for hypertension, the Board finds that the VA examinations provided are adequate.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In that instance, the Veteran will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran seeks service connection for hypertension.  The record is clear that the Veteran has received diagnoses of scleroderma and hypertension, such as in a November 2015 VA examination report showing a diagnosis of hypertension.  The remaining question is whether the diagnosed disability is related to the Veteran's active duty service or any service-connected disability.  The Veteran has advanced a number of theories of entitlement, each of which will be considered.

First, the Veteran has asserted that hypertension was incurred secondary to herbicide exposure during service.

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  In this case, the Veteran's service separation form confirms that he served in Vietnam from July 1967 to June 1968.  Therefore, he is presumed to have been exposed to herbicides during that service.

However, contrary to the Veteran's assertions, hypertension is not a disease for which VA has determined that presumptive service connection based on exposure to herbicides is warranted.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  79 Fed. Reg. 20,308 (Apr. 11, 2014); 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010); 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 59 Fed. Reg. 341-46 (Jan. 4, 1994).  In the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) are not applicable.

Nor does the evidence of record in this case rise to the level of equipoise regarding any association between exposure to herbicides and the development of hypertension on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In November 2015, a VA examiner considered the Veteran's theory that hypertension was directly caused by herbicides, and the examiner opined that it was less likely than not.  The Board places great weight on the opinion of the November 2015 VA examiner, as the examiner had the medical training and expertise necessary to offer a medical opinion in such a complex matter.  Other than the Veteran's lay statements, there is no evidence of record that contradicts the opinion of the November 2015 VA examiner.  As a lay person, the Veteran has not been shown to have the training or expertise necessary to offer a competent opinion in such a complex medical matter.  Therefore, the Board finds the November 2015 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the Veteran is not entitled to presumptive service connection for hypertension as a chronic disease pursuant to the provisions of 38 C.F.R. § 3.309(a).  The earliest post-service medical treatment records diagnosing the Veteran with hypertension are dated from 2008, and the Veteran separated from active duty in 1968.  No diagnosis of hypertension was made within one year of the Veteran's separation from service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

The Board has considered whether service connection for hypertension could be warranted on a direct basis or as secondary to other service-connected disability, to include the Veteran's service-connected posttraumatic stress disorder (PTSD).  Although the Veteran has claimed that his treatment providers have told him that his PTSD aggravated the hypertension, none of the Veteran's medical treatment providers have given any indication in the written record that the Veteran's hypertension could be related to active duty service or to service-connected disability.  The only evidence which provides any connection between the Veteran's and hypertension and service or other service-connected disability comes from the Veteran himself. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issues in this case, whether hypertension were caused by active service, exposure to herbicides, or are otherwise related to service or service-connected disability, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such opinions, and no competent nexus opinions are of record.

The November 2015 VA examiner opined that it was less likely than not that Veteran's hypertension was related to active service.  The November 2015 VA examiner also opined that it was less likely than not that the Veteran's hypertension was either caused by or aggravated by service-connected PTSD.  Again, the Board finds the November 2015 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the November 2015 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the November 2015 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and hypertension is demonstrated by the evidence of record.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his hypertension was caused by either herbicide exposure during service or the service-connected PTSD.  However, the evidence of record does not support that contention.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as due to PTSD or herbicide exposure, is denied.


REMAND

In September 2015, the Board remanded the claims for service connection for COPD and peripheral neuropathy of the upper and lower extremities to provide the Veteran a VA examination with an etiology opinion.  The requested examination was performed in November 2015.  While the Board appreciates the examiner's findings and conclusions, they are incomplete.

Concerning the claim for COPD, the examiner gave diagnoses of COPD, emphysema, and chronic bronchitis.  The examiner opined that the Veteran's COPD and emphysema were less likely than not due to service and that they were secondary to the Veteran's history of cigarette smoking.  The Veteran's service medical records document that he was treated for a lung ailment while on active duty.  An undated service dental service record contains a dental corps comment of "*pneumonia."  Another service dental record from September 1966 shows that the Veteran consulted with a doctor two weeks previously because of "pneumonia."  The Veteran indicated on a June 1968 Report of Medical History that he experienced shortness of breath, pain or pressure in his chest, and a chronic cough.  In offering the negative etiology opinion, the VA examiner did not address that evidence which supports the Veteran's claim.

Concerning the claim for service connection for peripheral neuropathy of the upper and lower extremities, the examiner gave a diagnosis of paresthesias.  The examiner opined that the Veteran did not have peripheral neuropathy.  The examiner noted that the physical examination suggested that the Veteran  may have a sensory neuropathy in the fingertips and the toes.  However, a nerve conduction study was not performed.  For the claims for service connection for COPD and peripheral neuropathy of the upper and lower extremities, the Board finds that the opinions offered by the November 2015 VA examiner are incomplete for adjudicatory purposes.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, remand is required for complete and adequate etiology opinions that address the positive evidence of record, and for the performance of a nerve conduction study.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any pulmonary disabilities.  The examiner must review the claim file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any respiratory disability, to include COPD, emphysema, and chronic bronchitis.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any respiratory disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  In offering the requested opinion, the examiner is specifically asked to discuss the Veteran's documented in-service treatment for pneumonia and his documented chest complaints at separation from active duty.  Any opinion expressed should be accompanied by a complete rationale.

3.  Then, schedule the Veteran for VA examination to determine the nature and etiology of peripheral neuropathy of the upper and lower extremities.  The examiner must review the claim file and should note that review in the report.  The examiner should obtain a complete history from the Veteran.  Any tests and studies deemed necessary by the examiner, to specifically include a nerve conduction study, should be conducted.  All findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any current neuropathic disability.  As to any pertinent neurologic disability identified on examination, to include the previously diagnosed paresthesias, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any neuropathic disability of the upper and lower extremities had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  Any opinion expressed should be accompanied by a complete rationale.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


